IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                May 13, 2008
                               No. 06-61083
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk
DANNY E IRBY

                                          Plaintiff-Appellant

v.

UNKNOWN COLE; UNKNOWN GRIMES; CAPTAIN MARK ENTERKIN;
UNKNOWN YOUNG; PATRICK THOMAS; JIMMIE MASON; RAY RUFFIN;
JOSEPH FAIRCHILD; SANDRA ATWOOD; B BRASHIER; K HARRINGTON;
UNKNOWN CARTER

                                          Defendants-Appellees


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 4:03-CV-141


Before JOLLY, DENNIS and PRADO, Circuit Judges.
PER CURIAM:*
      Danny E. Irby, Mississippi prisoner # 44999, appeals the district court’s
order granting the defendants’s motion for summary judgment and dismissing
his 42 U.S.C. § 1983 complaint. He argues that the defendants were deliberately
indifferent to his serious medical needs and subjected him to cruel and unusual
punishment when they: misdiagnosed the underlying cause of his leg complaints;


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-61083

provided inadequate and inappropriate medical care; failed to timely send him
for outside medical treatment; delayed treating his injuries; and placed him in
administrative segregation in retaliation for requesting outside medical
treatment.
      The record suggests that the defendants may have been negligent in their
diagnosis and treatment of Irby. However, the defendants’s actions do not rise
to the level of a constitutional violation. See Mendoza v. Lynaugh, 989 F.2d 191,
195 (5th Cir. 1993); Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
Irby’s conclusory allegations regarding retaliatory mistreatment are an
insufficient basis for § 1983 relief. See Kinash v. Callahan, 129 F.3d 736, 738
(5th Cir. 1997). Accordingly, the judgment is affirmed.
      AFFIRMED.




                                       2